Name: Commission Regulation (EEC) No 2292/84 of 6 August 1984 abolishing the countervailing charge on cherries originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 8 . 84 Official Journal of the European Communities No L 210/ 17 COMMISSION REGULATION (EEC) No 2292/84 of 6 August 1984 abolishing die countervailing charge on cherries originating in Bulgaria whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of cherries originating in Bulgaria can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2100/84 of 20 July 1984 ('), as amended by Regulation (EEC) No 2l99/84 (4), introduced a countervailing charge on cherries originating in Bulgaria ; Whereas for this product originating in Bulgaria there were no prices for six consecutive working days ; Article 1 Regulation (EEC) No 2100/84 is hereby repealed. Article 2 This Regulation shall enter into force on 7 August 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 130, 16 . 5 . 1984, p. 1 . (') OJ No L 193, 21 . 7. 1984, - p. 27. (&lt;) OJ No L 199, 28 . 7 . 1984, p. 41 .